Exhibit 10.1


IN THE UNITED STATES DISTRICT COURTFOR
THE WESTERN DISTRICT MISSOURI

Aquila, Inc. (f/k/a Utilicorp United, Inc.),   )     And Aquila Merchant
Services, Inc.  )    (f/k/a Aquila, Inc., f/k/a Aquila  )    Energy
Corporation),  )      )  Case No. 02-1031-CV-W-GAF 
                           Plaintiffs,  )                      v  )    Federal
Insurance Company and  )    Pacific Indemnity Company,  )   
                           Defendants  )   


STIPULATION OF SETTLEMENT

--------------------------------------------------------------------------------



        WHEREAS, Plaintiff Aquila, Inc. (“Aquila”) [formerly known as Utilicorp
United Inc.] is a Delaware corporation with its principal place of business in
Missouri, and is an energy and services company;

        WHEREAS, Plaintiff Aquila Merchant Services, Inc. (“AMS”) [formerly
known as Aquila and, before that, as Aquila Energy Corporation] (hereinafter
Aquila, Inc. and Aquila Merchant Services, Inc. shall be referred to
collectively as “Aquila”) is a Delaware corporation with its principal place of
business in Missouri and, among other things, is an energy marketing and risk
management organization;

        WHEREAS, Federal Insurance Company (“Federal”) is an Indiana corporation
with its principal place of business in New Jersey;

        WHEREAS, Pacific Indemnity Company (“Pacific”) is a Wisconsin
corporation with its principal place of business in New Jersey (hereinafter
Federal and Pacific shall be referred to collectively as “Chubb”);

        WHEREAS, Federal and Pacific are engaged in the insurance business and,
among other things, issue, as surety, bonds guarantying the performance by its
principals of certain obligations under separate agreements entered into by such
principals;

        WHEREAS, on November 17, 1999, Aquila and Aquila Energy Marketing
Corporation (a wholly owned subsidiary of AMS that has been merged into AMS)
entered into a long-term Gas Purchase Agreement (“1999 Gas Purchase Agreement”)
with American Public Energy Agency (“APEA”), a political subdivision of the
State of Nebraska;

        WHEREAS, on July 26, 2000, Aquila and Aquila Energy Marketing
Corporation entered into a second long-term Gas Purchase Agreement (“2000 Gas
Purchase Agreement”) with APEA;

        WHEREAS, pursuant to the 1999 Gas Purchase Agreement, Aquila agreed to
provide specified quantities of natural gas to APEA for a period of 12 years in
exchange for a one-time payment by APEA to Aquila of $252,029,091.62;

        WHEREAS, pursuant to the 2000 Gas Purchase Agreement, Aquila agreed to
provide specified quantities of natural gas to APEA for a period of 12 years in
exchange for a one-time payment by APEA to Aquila of $321,236,000.00
[hereinafter, the 1999 Gas Purchase Agreement and the 2000 Gas Purchase
Agreement may collectively be referred to as the “Gas Purchase Agreements”];

        WHEREAS, as a condition under each of the foregoing Gas Purchase
Agreements, Aquila was required to furnish a separate surety bond guarantying
the performance by Aquila of certain of its obligations thereunder;

        WHEREAS, on November 29, 1999, Aquila, as Principal, and Federal, as
Surety, issued Advance Payment Surety Bond No. 8143-80-99 unto APEA, as Obligee,
pursuant to the Gas Purchase Agreement dated November 17, 1999 (“1999 Surety
Bond”);

        WHEREAS, contemporaneous with issuance of the 1999 Surety Bond, Aquila
executed an “Agreement of Indemnity, Individual Bond” (“1999 Agreement of
Indemnity”);

        WHEREAS, the 1999 Agreement of Indemnity was amended by “Amendment #1 to
Agreement of Indemnity” dated November 29, 1999 (“1999 Indemnity Amendment”);

        WHEREAS, on August 10, 2000, Aquila, as Principal, and Chubb, as Surety,
issued Advance Payment Surety Bond No. 8153-72-43 unto APEA, as Obligee,
pursuant to the Gas Purchase Agreement dated July 26, 2000 (“2000 Surety Bond”)
[hereinafter, the 1999 Surety Bond and the 2000 Surety Bond may collectively be
referred to as the “Surety Bonds”];

        WHEREAS, on or about May 31, 2000, Aquila executed a General Agreement
of Indemnity (“2000 Agreement of Indemnity”) with respect to the Surety Bonds
and with respect to certain other undertakings between Aquila and Chubb;

        WHEREAS, the 2000 Agreement of Indemnity was amended by “Amendment to
General Agreement of Indemnity, Amendment No. 1” dated July 26, 2000 (“2000
Indemnity Amendment”) [hereinafter, the 1999 Agreement of Indemnity and the 2000
Agreement of Indemnity may collectively be referred to as the “Indemnity
Agreements”, and the 1999 Indemnity Amendment and the 2000 Indemnity Amendment
may collectively be referred to as the “Indemnity Amendments.”];

        WHEREAS, the Indemnity Agreements provided, among other things, that (a)
Aquila would, upon the written request of Chubb, promptly procure the full and
complete discharge of Chubb from any bonds specified in such request and all
liability by reason thereof, and (b) if such full and complete discharge was
unattainable, Aquila would, if requested by Chubb, promptly provide Chubb with
an irrevocable letter of credit acceptable to Chubb, as collateral, in an amount
sufficient to cover all undischarged liability under such specified bond or
bonds, or promptly make other provision acceptable to Chubb to fully
collateralize the aforesaid undischarged liability;

        WHEREAS, on December 20, 2001, representatives of Chubb met with
representatives of Aquila and presented two separate letters dated December 20,
2001 (“Request Letters”), requesting that, pursuant to the Indemnity Agreements,
Aquila procure the discharge of Chubb from all liability under the Surety Bonds
as provided by the terms of the Indemnity Agreements and further, that if such
discharge could not be obtained, that Aquila provide Chubb with an irrevocable
letter of credit acceptable to Chubb or make other provisions acceptable to
Chubb to fully collateralize Chubb’s undischarged liability under the Surety
Bonds;

        WHEREAS, on January 10, 2002, Aquila informed Chubb in writing that
Aquila would not procure the discharge of Chubb or post collateral as requested
by Chubb pursuant the Indemnity Agreements;

        WHEREAS, on or about February 19, 2002, Aquila filed its Complaint
against Chubb in the United States District Court for the District of Nebraska
(4:02CV3059), asserting claims for a Declaratory Judgment and for an alleged
Breach of Duty of Good Faith and Fair Dealing, which Complaint was thereafter
amended (“Nebraska Action”);

        WHEREAS, as the result of the Motion to Transfer filed by Chubb,
pursuant to Order issued July 19, 2002 in the Nebraska Action, the Nebraska
Action was transferred to this Court under the above Civil Action Number;

        WHEREAS, in response to Aquila’ Amended Complaint Chubb filed its Answer
and Counterclaims, denying liability for Aquila’s claims and asserting
Counterclaims for Declaratory Judgment and Specific Performance, which
Counterclaims were denied by Aquila (hereinafter the claims of the parties in
this action shall be collectively referred to as the “Litigation”);

        WHEREAS, on about June 3, 2004, Chubb filed its “Application of
Defendants for Temporary Restraining Order/Preliminary Injunction; and
Suggestions in Support of Defendants’ Application for Temporary Restraining
Order/Preliminary Injunction” (“Chubb Application”) in this action, seeking,
among other things, to enjoin and restrain Aquila from disbursing for any
purpose the proceeds of the sale of certain assets from its Canadian asset sale,
to which Aquila filed their opposition;



        WHEREAS, on June 14, 2004, the Court entered its Temporary Restraining
Order in response to the Chubb Application;

        WHEREAS, thereafter, following a Hearing on June 22, 2004, the Court, on
June 24, 2004, entered its Order Granting Preliminary Injunction (“Injunction
Order”), granting Chubb’s request for a Preliminary Injunction and directing
Aquila to deposit the sum of $504 million in escrow in an interesting bearing
account with a financial institution within the Court’s judicial district
(“Existing Escrow”, which term shall include, without limitation, all accretions
of and earnings on the escrowed assets), pending the final determination of the
parties’ claims in this action, and providing that, except for potential
reductions thereof in certain limited circumstances, no withdrawals from the
Existing Escrow would be permitted unless ordered by the Court;

        WHEREAS, pursuant to Injunction Order, on June 29, 2004, Aquila
deposited the sum of $504 million (the “Escrow Fund”) into an interest bearing
escrow account at a branch of Commerce Bank, N.A. (“Escrow Agent”) within the
Court’s judicial district in accordance with a certain Escrow Agreement between
Aquila and Commerce Bank dated June 28, 2004 (“Escrow Agreement”);

        WHEREAS, on July 6, 2004, Aquila filed a Notice of Appeal from the
Injunction Order with the United States Court of Appeals for the Eighth Circuit,
which was docketed as Case No. 04-2692 (“Circuit Court Appeal”);



        WHEREAS, as of June 30, 2004, Chubb’s undischarged liability under the
1999 Surety Bond is approximately $206,818,329, and under the 2000 Surety Bond
is approximately $296,892,002;

        WHEREAS, Aquila concurs that, based upon the Court’s rulings, it accepts
the contentions of Chubb and the determination of the Court in its Injunction
Order that the Indemnity Agreements obligate Aquila to presently procure the
discharge or provide collateral to Chubb in the amount of its undischarged
liability under the Surety Bonds, and that Chubb has no adequate remedy at law
and is therefore entitled to an Order compelling Aquila to provide collateral in
the amount of the Existing Escrow on account of Chubb’s current undischarged
liability under the Surety Bonds;

        WHEREAS, Aquila further acknowledges that, based upon the foregoing,
Chubb was and has been entitled to the aforementioned relief and remedy since
December 20, 2001, including as of and from the date of the issuance of the
Injunction Order and the date upon which the Existing Escrow was established in
this action;

        WHEREAS, notwithstanding the parties’ prior disagreements with respect
to the Escrow Agreement, including, without limitation, the terms, form and
legal effect thereof, Aquila acknowledges that Chubb maintains and has
maintained a beneficial interest in the Existing Escrow since its establishment
on June 29, 2004; and

        WHEREAS, the parties desire to settle the disputes between them as set
forth in the Litigation in accordance with and subject to the terms and
provisions of this Stipulation (the “Settlement Stipulation”), which Settlement
Stipulation will be filed with and approved by the Court as an Order of the
Court.

        NOW THEREFORE, in consideration of the foregoing premises, the mutual
covenants of the parties set forth in this Agreement and in the Restated Escrow
Agreement and the Chubb LOCs (as those terms are defined below), and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, intending to be legally bound hereby, it is hereby stipulated and
agreed by and between all of the parties thereto as follows:

    1.        Simultaneously with the execution of this Settlement Stipulation
by Aquila and Chubb, the parties and the Escrow Agent entered into and executed
that certain Escrow Agreement (the “Restated Escrow Agreement”), a true and
correct copy of which is attached hereto as Exhibit A and incorporated herein by
reference. Conditioned upon the approval of this Settlement Stipulation as an
Order of the Court, the Restated Escrow Agreement shall be effective as of June
29, 2004 and shall supersede the Escrow Agreement. In the event that the Court
does not issue its Order approving this Settlement Stipulation on or before 6:00
pm C.S.T. on July 21, 2004, this Settlement Stipulation and the Restated Escrow
Agreement shall automatically be rescinded and be of no further force and
effect.

    2.        The rights, remedies and entitlements of Aquila and Chubb in and
to the Existing Escrow (and any withdrawals therefrom) shall be solely as
provided and set forth in the Restated Escrow Agreement. Specifically, as is
more particularly described therein, the Restated Escrow Agreement shall provide
that the Escrow Fund may only be released from the Existing Escrow as follows:
(a) to Chubb, in the amount of Chubb’s undischarged liability under the Surety
Bonds for the preceding month, in the event any demand for payment is made by or
on behalf of APEA (or its assignee) under either of the Surety Bonds before
certain letters of credit, the agreed forms of which are attached hereto as
Exhibit B and incorporated herein by reference (the “Chubb LOCs”) , are
delivered to Chubb; (b) to Chubb, in the amount of Chubb’s undischarged
liability under the Surety Bonds for the preceding month, in the event the Chubb
LOCs (or either of them) are not delivered to Chubb on or before a date which is
30 days from the Order Date (the “LOC Delivery Date”); (c) to the issuer or
issuers of the Chubb LOCs (as collateral support for payment on the Chubb LOCs),
in the amounts of the respective Chubb LOCs, simultaneously with such issuer’s
issuance and delivery of the Chubb LOC(s) to Chubb on or before the LOC Delivery
Date as consideration and in exchange for the delivery to Chubb of the Chubb
LOCs; and (d) to Aquila, in the amount of any Escrow Funds remaining in the
Existing Escrow ten (10) days after the LOC Delivery Date (due to a drop in
Chubb’s exposure under the Surety Bonds) which were not released to Chubb or the
issuers of the Chubb LOCs as provided in subparagraphs 2(a) through (c) above.
The Restated Escrow Agreement shall be the exclusive and controlling agreement
by and among the parties thereto regarding the ownership, withdrawal and
distribution of the Escrow Funds, notwithstanding any other agreement (including
the Escrow Agreement) that may exist regarding the Existing Escrow and/or the
Escrow Funds.

    3.        The Existing Escrow constitutes a “true” escrow so as to, upon
establishment, divest Aquila of its ownership, dominion and control over the
Escrow Funds. In the event the Escrow Funds are released to Chubb pursuant to
the Escrow Agreements, Chubb shall not be required to deposit, hold or invest
such funds in any segregated account for the benefit of Aquila and that Chubb
may co-mingle such funds with its own funds. In the event all or any portion of
the Escrow Funds are released and delivered to the issuer or issuers of the
Chubb LOCs pursuant to the terms and provisions of the Restated Escrow
Agreement, and to the extent Aquila is deemed or determined at any time to have
any interest in the Escrow Funds released, the release and delivery of Chubb’s
interests in such Escrow Funds to such issuer(s) shall each constitute a
contemporaneous exchange for value in respect of the transfer of Aquila’s
interests in such funds to such issuer or issuers.

    4.        The Existing Escrow shall remain in place until all of the Escrow
Funds are released therefrom in accordance with and subject to the provisions of
the Restated Escrow Agreement.

    5.        As a condition of and in consideration for Chubb’s execution of
this Settlement Stipulation, and the Court’s approval of this Settlement
Stipulation, Aquila will pay or reimburse Chubb for all fees, costs and out of
pocket expenses, including the fees and costs of all attorneys for Chubb, (“Fees
and Costs”) then incurred by Chubb and associated with the Litigation, the
Settlement Stipulation and the issuance of the Chubb LOCs and the Aquila LOC.
Aquila will also pay or reimburse Chubb for all Fees and Costs incurred by Chubb
and related to the Settlement Stipulation and the issuance of the Chubb LOCs and
the Aquila LOC after the execution of the Settlement Stipulation, including all
fees for renewal of the Chubb LOCs and the Aquila LOC (the “Post-Settlement Fees
and Costs”). Prior to Chubb’s execution of the Settlement Stipulation, Aquila
has deposited with Chubb funds sufficient to cover the parties reasonable
estimates of all Post-Settlement Fees and Costs, and Chubb shall be entitled to
use such funds to pay or reimburse itself for all Post-Settlement Fees and Costs
as and when they are incurred.

    6.        Conditioned upon the Court’s issuance of its Order approving of
this Settlement Stipulation, the timely filing by Aquila of the Appeal
Termination (as that term is defined below), the delivery of the Chubb LOCs and
the full and final discharge of Chubb from all liability under the 2000 Surety
Bond on or before December 31, 2004, Chubb will consider requests from Aquila to
reduce the stated amount of the Chubb LOC related to the 1999 Surety Bond by an
amount, in the aggregate, not to exceed ten percent (10%) of the Maximum
Exposure under the 1999 Surety Bond. Any such partial reduction would be
considered by Chubb only if, as a condition thereof, Aquila provided substitute
collateral under circumstances and on terms satisfactory to Chubb in its sole
and absolute discretion. Such terms will include, without limitation, the
requirement of a properly perfected, first priority security interests and liens
on collateral unencumbered by any other liens (junior or otherwise) of any kind
and with a forced liquidation value equal to not less than two times (2x) the
amount of any partial reduction in the amount of the Chubb LOCs. Notwithstanding
the foregoing, any decision to permit or to not permit partial reductions in the
aggregate amount of the Chubb LOCs shall be made by Chubb in its sole
discretion.

    7.        Aquila and Chubb shall execute this Settlement Stipulation and
submit same to the Court for approval on or before July 19, 2004; otherwise, it
shall automatically be null and void, and of no further force and effect. Upon
the Court’s issuance of its Order approving this Settlement Stipulation on or
before the Order Date, Aquila shall terminate and withdraw the Circuit Court
Appeal with prejudice within two (2) business days following the issuance of
such Order (“Appeal Termination”). This Settlement Stipulation shall not be
binding on the parties unless and until the same is approved by the Court and
entered as an Order of the Court, which Order shall also represent a
determination by the Court that, as acknowledged and agreed herein by the
parties, Aquila was obligated to provide collateral to Chubb in the amount, form
and manner provided herein pursuant to the provisions of the Indemnity
Agreements and the direction by the Court that the parties, and the Escrow
Agent, shall make the covenants and take the actions set forth herein, and in
the Escrow Agreement and Chubb LOCs.

    8.        The parties hereby acknowledge and agree that by their execution
of this Settlement Stipulation the parties intend to confirm that they have
settled and resolved their dispute as to certain obligations of Aquila under the
Indemnity Agreements to provide to Chubb appropriate collateral with respect to
Chubb’s undischarged liability under the Surety Bonds, and the specific claims
set forth in Aquila’s Amended Complaint and Defendants’ Counterclaim filed in
response thereto, and any and all claims of Aquila against Chubb arising out of
or relating to the request of Chubb that Aquila provide such collateral. It is
specifically understood that such execution is not intended to nor shall it
release Aquila from any further obligations under the Indemnity Agreements, or
either of the parties from their respective undertakings under this Settlement
Stipulation, or terminate this action. The Court, by its Order approving this
Settlement Stipulation, shall thereby dismiss this action with prejudice,
subject to the Court’s retention of jurisdiction over the parties and this
matter for a period of one (1) year from the date of the issuance of the Court’s
Order approving this Settlement Stipulation to the extent necessary to enforce
the terms of this Settlement Stipulation, including, without limitation, the
Restated Escrow Agreement and the Chubb LOCs pursuant to the authority of
Kokkonen v. Guardian Life Insurance Co., 511 U.S. 375 (1994).

    9.        It is expressly understood and agreed that the entering into and
execution of this Settlement Stipulation by the parties does not constitute an
admission of liability by any party to the other and this settlement is the
compromise of disputed claims and entered into to avoid further litigation.

    10.        The parties intend that this Settlement Stipulation be complete
and shall cover all damages and injuries to them attributable to one another
based on their respective claims, subject to the provisions of Paragraph 8
above; it shall not be subject to any claim of mistake of fact; it expresses a
full and complete settlement of liabilities claimed against and denied by the
respective parties; and regardless of the adequacy or inadequacy of the
consideration given by one party to the other hereunder, it is intended to avoid
litigation between the parties hereto and to be full and complete.

    11.        As additional consideration for the execution of this Settlement
Stipulation, the parties will use reasonable efforts to agree on and issue a
joint press release announcing the settlement of the Litigation and related
proceedings upon the approval of the Settlement Stipulation by the Court. In the
event the parties cannot agree on a joint press release, each of the parties may
issue press releases announcing such settlement from time to time without
seeking the prior approval or joinder of any other party. Except to the extent
set forth above in this Paragraph 11, it is understood and agreed that the
parties, and their respective attorneys, will not publicize or disclose, or
cause to be publicized or disclosed, to any third party or entity the contents
of this Settlement Stipulation unless required to do so by law or ordered to do
so by a court of law.

    12.        Each of the parties warrants that it has the requisite power and
lawful authority to fulfill each of the covenants and agreements made, or to be
made, by and pursuant to this Settlement Stipulation and that it has not
assigned any rights or interest otherwise to be covered by this Settlement
Stipulation, except as specifically described herein. Furthermore, each of the
parties warrants that this Settlement Stipulation has been duly executed and
delivered and that this Settlement Stipulation upon execution and delivery is
the valid and legally binding obligation.

    13.        This Settlement Stipulation, together with the Restated Escrow
Agreement, constitutes the entire understanding and agreement by and between the
parties hereto with respect to the subject matter hereof, and supercedes all
prior and contemporaneous agreements and understandings, inducements or
conditions, express or implied, oral or written, except as expressly set forth
otherwise in this Settlement Stipulation. This Settlement Stipulation may not be
modified or amended except in writing signed by all signatories hereto or their
duly authorized and designated successors in interest and by Order of the Court.

    14.        This Settlement Stipulation and all negotiations, statements and
proceedings in connection therewith shall not in any event be construed as, or
deemed to be evidence of, an admission or concession on the part of any party of
any fact, liability or wrongdoing by them, or any of them, and shall not be
offered or received into evidence in any action or proceeding, or used in any
way as an admission, concession or evidence of any fact, liability or wrongdoing
of any nature on the part of any party. Notwithstanding the foregoing, nothing
herein shall prohibit the introduction into evidence of this Settlement
Stipulation in any action to enforce this Settlement Stipulation or any term or
provision of this Settlement Stipulation.

    15.        This Settlement Stipulation shall be binding upon and inure to
the benefit of the parties hereto, and their respective affiliates,
subsidiaries, and its and their respective directors, shareholders, officers,
employees, consultants, agents and representatives, and their respective heirs,
executors, administrators, successors and assigns and upon any corporation,
partnership or other entity into or with which any party has or may merge or
consolidate. This Settlement Stipulation is not intended by the parties to
create rights in any third-party beneficiary nor to confer any benefit upon or
enforceable rights hereunder upon anyone other than the parties to this
Settlement Stipulation.

    16.        The parties hereto acknowledge that they have read the provisions
of this Settlement Stipulation and fully understand its terms, contents,
conditions and effect, that they have been represented by counsel, that this is
a common effort of all of the parties and their respective counsel, that they
have had the opportunity to consult with counsel regarding this Settlement
Stipulation, and that they voluntarily and knowingly agree to the terms of this
Settlement Stipulation.

    17.        This Settlement Stipulation may be executed in two or more
counterparts, all of which shall, upon execution and delivery of identical
counterparts by all parties, comprise a single Settlement Stipulation. Facsimile
copies of signed counterpart signature pages of this Settlement Stipulation
shall be deemed to be originals.

        IN WITNESS WHEREOF, this Agreement is executed by the parties hereto as
of July 19, 2004.

AQUILA, INC.

By:   /s/ Leslie J. Parrette, Jr.     Leslie J. Parrette, Jr.     Senior Vice
President, General Counsel     And Corporate Secretary    
 

AQUILA MERCHANT SERVICES, INC.

By:   /s/ Robert Poehling     Robert Poehling     President        
 

FEDERAL INSURANCE COMPANY

By:   /s/ Rich Towle     Rich Towle     Manager, Surety Claims        
 

PACIFIC INDEMNITY COMPANY

By:   /s/ Rich Towle     Rich Towle     Manager, Surety Claims        
 